Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 1 of 45




                      EXHIBIT           I
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 2 of 45


1                          UNITED STATES DISTRICT COURT
2                               DISTRICT OF CONNECTICUT
3
     FREDERICK KLORCZYK, JR.,
4    as co-administrator of the
5    Estate of Christian R. Klorczyk,
6    FREDERICK KLORCZYK, JR.,
7    Individually, LYNNE KLORCZYK,
8    as co-administrator of the
9    Estate of Christian R. Klorczyk
10   and LYNNE KLORCZYK, individually,
11         PLAINTIFFS,
     VS.                                          Case 3:13-cv-00257-RNC
12   SEARS, ROEBUCK AND COMPANY,
13   SHINN FU CORPORATION, SHINN FU
14   COMPANY OF AMERICA, INC.,
15   and MVP (HK) INDUSTRIES, LTD.,
16          DEFENDANTS.
17
18             Deposition of FREDERICK KLORCZYK, JR., taken at
19         Gordon, & Rees, L.L.P., 95 Glastonbury Boulevard,
20         Suite 206, Glastonbury, Connecticut, by Sabina Lohr,
21         Licensed Shorthand Reporter and Notary Public in and
22         for the State of Connecticut, on November 14, 2014,
23         at 10:13 a.m.
24
25   PAGES 1 - 347

                                                                         Page 1

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 3 of 45


1    pawl -- the pawl lever and watch it drop, and it dropped

2    like a rock in all those cases.

3       Q.      Anything else with the testing procedures?

4       A.      I said it was pretty simplistic, sir.

5       Q.      And did you follow the same testing procedures

6    for all four jack stands?

7       A.      Yes, sir.

8       Q.      Okay.    So we're talking about two 3 and a half

9    ton jack stands and two 4 ton jack stands; is that

10   correct?

11      A.      That is correct.

12      Q.      Okay.    Do you recall when you purchased the two

13   3 and a half ton jack stands?

14      A.      That was a long time ago.              I got them on a

15   special deal.      I purchased the jack stands and the jacks

16   altogether as a kit from Sears at the Waterford Crystal

17   Mall in Waterford, Connecticut for $44.95.                    And that was

18   a long time ago.       That was, geez -- we've been using

19   them it seems like forever.             We moved to Connecticut

20   when Parker was only two months old -- or two weeks old,

21   rather, I'm sorry, and he's now 22.                 So somewhere in

22   that time frame I purchased those and that was a step up

23   from the types of devices I was using before.

24      Q.      Okay.    And you still have the service jack in

25   your possession?

                                                                         Page 35

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 4 of 45


1    been -- it was a few-year undertaking to remodel our

2    interior of our house.          When Christian died, that all

3    stopped.     That's why all that wood is still in there.

4    Some of the wood is upstairs on our second floor.

5            The right-hand bay, which is Delorean bay, that's

6    all Parker's apartment furniture from UConn when he was

7    a full-time student there.            And the cabinets which were

8    referred to as Rubbermaid cabinets yesterday by the

9    attorney weren't there, as my wife testified, they were

10   against the far left-hand wall where the carpenter's

11   bench was.

12                  So it was the Delorean, the middle bay, and

13   the end bay had all kind of work junk in it.                        My

14   carpenter did all the cutting and stuff down in the

15   garage so as not to contaminant, you know, spread dust

16   around the house.       And so my tools are astray.                      My

17   tools, Christian's tools, my father's tools.                        Christian

18   had a toolbox, you may have seen it, the big black

19   toolbox is Christian's.          He got that as a Christmas

20   present.     You probably don't know many teenage kids that

21   would want that as a Christmas present, but that's what

22   he wanted.     He was meticulous with it.

23                  I have my father's toolbox.                My father was a

24   large machine repairman in the division of Westinghouse

25   where they made large rotating apparatus, which had one

                                                                              Page 39

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 5 of 45


1    of a kind machines in the world, they're enormous and

2    that's the man who taught me everything I know

3    mechanically and how to work around cars with the do it

4    yourself stuff.

5                  My father had 42 years service, he was a

6    tool and die apprentice maker right out of high school,

7    and he rose through the ranks to become the lead machine

8    repairman at Westinghouse Electric and he fit for

9    electrical generators for big power plants, you know,

10   the water wheels, et cetera for hydropower plants.                      And

11   he repaired those machines.             And he saw many people die

12   in his career.      Physics is a mean thing.               Gravity is

13   relentless.

14      Q.      Where was the saddle cup on March 11, 2011?

15      A.      I don't know.

16      Q.      Was it on the service jack?

17      A.      It was not.       It hadn't been.

18      Q.      When was it removed?

19      A.      Oh, quite a while.           We --

20      Q.      Before March 11, 2011?

21      A.      Yes.

22      Q.      Okay.

23      A.      Yes.

24      Q.      Do you recall approximately when the cracking

25   to the epoxy coated under frame on your Delorean

                                                                         Page 40

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 6 of 45


1       Q.      When was your CPR training?

2       A.      It was before I moved to Connecticut.

3       Q.      Do you have an approximate year?

4       A.      Well, it would be more than 22 years ago.

5       Q.      No CPR training since then?

6       A.      No, sir.

7       Q.      And what year did you move to Connecticut,

8    again?

9       A.      Well, 22 years ago.           So I'm -- I'm not quick

10   with that backwards.

11      Q.      '92?

12      A.      '92, sounds -- yeah.

13      Q.      Sounds about right?

14      A.      Sounds about right.           Yes.     Exactly '92, because

15   Parker was born on July of '92, and as I said he was

16   only two weeks old when we moved here.

17      Q.      Okay.    And then shortly after you moved here is

18   when you purchased that 3 and a half ton jack stand

19   service jack combo kit from Sears?

20      A.      Yeah.

21      Q.      Was it in '92 or was it --

22      A.      No, I --

23      Q.      '93, '94?

24      A.      Yeah, I --

25      Q.      Somewhere in there?

                                                                         Page 46

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 7 of 45


1       A.      Wheel well.

2       Q.      Wheel well?

3       A.      Yes.

4       Q.      What position was she in?              If you were in a

5    prone position, what position was Mrs. Klorczyk in?

6       A.      She was on her knees, prone, whatever she had

7    to do to get a pulse.         And I said -- she says I have a

8    pulse and I says are you sure you have a pulse and she

9    says I have a pulse.         She says I have a strong pulse.

10   She said he's a strong kid, he has a strong pulse and I

11   said you better not be freaking lying to me.                        And she

12   said I have a pulse.

13      Q.      And was she on the phone with 911 at that

14   point?

15      A.      I believe she was.           I'm not certain.

16      Q.      Were you prone under the car from the front end

17   of the car?

18      A.      I was.

19      Q.      Okay.    Were your feet touching the back garage

20   wall?

21      A.      I don't recall.         I don't believe so.

22      Q.      And Christian, what position was he in in

23   relationship to the car?           Was he parallel or

24   perpendicular or at and angle?

25      A.      No, he was -- he was just off -- the center

                                                                           Page 55

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 8 of 45


1    lock -- if the engine defines a center -- if the gear

2    shift defines that center line, a vertical center line

3    in the car --

4       Q.      Uh-huh.

5       A.      -- he was located -- excuse me.                 I'll try to

6    demonstrate.

7       Q.      Thank you.

8       A.      As best I can.        The center line of the car, the

9    transmission was approximately here, which will be the

10   center line of the engine, the center line of the car,

11   the transmission and the transfer case for the four

12   wheel drive, which crushed him, so he was on the left

13   side of the center line.           Perfectly on the center line.

14   Parallel to the center line.

15      Q.      Okay.

16      A.      But left of it.

17      Q.      So slightly over to the driver's side?

18      A.      Yes.    Thank you.       Thanks for the clarification.

19   Thank you.

20      Q.      So his legs would have been straight out

21   underneath the front bumper?

22      A.      The right leg was slightly bent, but straight

23   out from underneath the front bumper, yes.

24      Q.      Okay.     Were his feet touching the back garage

25   wall?

                                                                         Page 56

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 9 of 45


1        A.      No.     No.    He had had the car positioned -- he
2    was working in the front of the car.                      So he had plenty
3    of room to do his work.             So the car was positioned
4    towards the back of the garage so there was plenty of
5    room between the front of the car and the front -- the
6    garage wall?
7        Q.      Okay.     Do you have any recollection as to the
8    distance between the front bumper of the BMW and the
9    back wall of the garage on March 11, 2011?
10       A.      Definitely more than three feet, perhaps as
11   much as five.        And if I had an opportunity to park the
12   car, I could figure that out.
13       Q.      Okay.
14       A.      In more detail.
15       Q.      Okay.     Now, you mentioned that when
16   Mrs. Klorczyk got under the car she told you that she
17   felt a strong pulse.
18       A.      Yes, sir.
19       Q.      And after that conversation which you've
20   already testified to, what happened?
21       A.      Well, I -- someone, a first responder took me
22   out of the garage, away from my son, and we were
23   standing beside a car in the driveway.                       There was a
24   police officer out there.               I don't know if it was a
25   police officer took me away from the car, but it was a

                                                                         Page 57

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 10 of 45


1    know mine is 6894.          Only 100 good ones are left.

2        Q.     Did you ever look at the serial numbers on the

3    jack stands?

4        A.     No.

5        Q.     Okay.

6        A.     I wouldn't even know where to find them.

7        Q.     Could you identify which jack stand was being

8    used on March 11, 2011?

9        A.     All I can identity is one of the new ones was

10   being used.

11       Q.     Okay.

12       A.     Not the jack stand.

13       Q.     So if you had them sitting in front of you

14   right now you wouldn't be able to say it's the one on

15   the left or it's the one on the right?

16       A.     No.     I wish I could.

17       Q.     Okay.      Since March 11, 2011 has anyone to your

18   knowledge used either of the 4 ton jack stands?

19       A.     No.

20       Q.     Okay.      And it was the 4 ton jack stands, one of

21   those two --

22       A.     Yes.

23       Q.     That was at issue on March 11, 2011?                       I

24   understand.       That's okay.        Don't worry about it.

25       A.     I'm sorry.        I don't mean to answer your

                                                                               Page 77

                      Veritext National Deposition & Litigation Services
                                        866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 11 of 45


1    question before you ask it.
2        Q.      No problem.
3        A.      I'm sorry.
4        Q.      That's okay.         It's okay.
5                    But the question was you're not able to
6    identify -- I'm sorry.             The question was, it was one of
7    the two 4 ton jack stands --
8        A.      Yes.
9        Q.      -- that was at issue on March 11, 2011;
10   correct?
11       A.      Well, I know that because it was bright and
12   shiny.
13       Q.      Okay.
14       A.      Again, very -- very rudimentary.
15       Q.      Okay.
16       A.      You know.
17       Q.      Okay.
18       A.      It was at a period of time when my pulse was
19   probably 180 beats per minute and, you know, I didn't
20   check the serial numbers, but I know it was bright and
21   shiny.     I know it was a new one.
22                   THE COURT REPORTER:               I know it was?
23                   THE WITNESS:          A new one.
24                   THE COURT REPORTER:               Thank you.
25       Q.      When you checked for Christian's pulse on his

                                                                         Page 78

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 12 of 45


1    with any type of weight.

2        Q.     Yes.

3        A.     No.

4        Q.     Okay.      Have you ever been an auto mechanic?

5        A.     Me?

6        Q.     Yes.

7        A.     What we do as car buffs or exotic car buffs,

8    not that my son's '96 Ford pickup is an exotic car, but

9    it's being restored and he just had new rear leak

10   springs put in yesterday with a new saddle tanks in it,

11   had a new fuel pump put in yesterday.                    What we do as car

12   buffs isn't that type of work.                It's more cosmetic.

13   It's more taking care of the cars.                  It's changing

14   wheels, it's doing maintenance we can do.                      Maintenance,

15   for instance, on -- on Lynne's BMW it's newer, so the

16   maintenance plan was included in that so we didn't

17   maintain that car whatsoever.                Whenever the maintenance

18   light came on we just drove it to the dealer and dropped

19   it off with the keys.           So it wasn't as though --

20       Q.     Go ahead.        I'm listening?

21       A.     I wasn't sure.

22       Q.     I am.

23       A.     You seemed diverted.

24       Q.     No, I was wasn't, you were talking about

25   whatever the maintenance light went on in Lynne's car

                                                                           Page 86

                      Veritext National Deposition & Litigation Services
                                        866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 13 of 45


1        A.      My 996 turbo.

2        Q.      Porsche?

3        A.      Yes.

4        Q.      When did you get adapter for the service jack

5    for your Porsche?

6        A.      Probably five or six or seven years ago.

7        Q.      Okay.

8        A.      It's a 2001 and it was a long period of time

9    when I didn't drive it.

10       Q.      Okay.   In your opinion, as a car buff, is it

11   safe to use a service jack where the plate that makes

12   contact with the vehicle is smooth?

13       A.      That is my opinion.

14       Q.      Based on what?

15       A.      Based upon my use of the service jack with a

16   smooth top plate on it on the lift arm on a frame of a

17   car.     No one is under the car at the time the service

18   jack is being used.        No one is ever under the car when

19   the service jack is being used.               If it were to slip --

20   I've had a jack slip on me.

21       Q.      A service jack or a --

22       A.      No a bumper jack.

23       Q.      A bumper jack.

24       A.      So I understand -- yes.            I'm slightly older

25   than you so I had a '64 Chevy Impala Super Sport.                     Okay?

                                                                         Page 94

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 14 of 45


1    And that is a very scary thing to have happen, to have a

2    two ton vehicle out of control.

3             So when you're using the service jack there is no

4    one under the car and all four tires are on it, so if

5    that jack were to fail, if the hydraulic cylinder fails,

6    if the arms break, if something goes awry, there's no

7    one under the car to get injured.                  So I don't see that

8    as a safety issue.

9        Q.     Okay.

10       A.     If I thought that was safe, I would use that as

11   a backup mechanism.          And I do not.          There are people who

12   disagree with me saying why not?                 It's my opinion that

13   it is not a good backup safety mechanism.                      A jack stand

14   is what you need to use.             Well, why don't you leave the

15   jack anyway.       Well, it gets in the way.                That's why

16   Christian had it removed and alongside the car, parallel

17   because it would have been under the car while he was

18   working.    That's why anyone would take the jack out

19   because it would it be in the way.

20       Q.     Okay.      Have you read any materials from a

21   manufacturer that says it's safe to use a service jack

22   without a saddle cup?

23       A.     No.     But I have seen -- I have seen on the

24   Sears website where there are service jacks sold with

25   flat service cups.          I've seen that just recently.

                                                                           Page 95

                      Veritext National Deposition & Litigation Services
                                        866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 15 of 45


1        Q.     So after you've raised the service jack arm,

2    you leave the arm -- I'm sorry, the handle in the

3    service jack?       Or do you remove the pawl so that it gets

4    out of the way so you can put your jack stands under it?

5        A.     No, you leave that -- leave the pawl in place,

6    put your jack stand under, come back, counterclockwise

7    rotate, decrease the pressure in the hydraulic cylinder

8    until the lift arm is down far enough to roll it out of

9    the way, take the handle out and put it down.

10       Q.     Okay.     Now, when you turn the handle

11   counterclockwise and release the pressure in the

12   hydraulic cylinder and the arm comes down --

13       A.     Yes, sir.

14       Q.     -- and you pull to pull the service jack out

15   from underneath the vehicle, have you ever had the

16   handle just pop right out of the service jack?

17       A.     Never.

18       Q.     Okay.     You mentioned earlier today about you

19   using and you encouraging your sons to use secondary and

20   tertiary safety apparatus, I think was the word you

21   used.

22       A.     That may have been.

23       Q.     What sort of secondary and tertiary safety

24   apparatus do you recommend to your sons and yourself

25   actually use?

                                                                         Page 107

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 16 of 45


1        A.     Well, your primary means always should be a

2    jack stand of adequate quality.

3        Q.     Okay.      But I'm talking about the secondary and

4    tertiary safety apparatus.

5        A.     Okay.      That can be secondary as well.                  You can

6    have an additional jack stand as well, depending on the

7    work you're doing, or you can, in the case of Christian,

8    in the case of all of our sons who are doing work on --

9    underneath the car and have a wheel off, or going to

10   take a wheel off, rather than discard that wheel and set

11   it to the side, they put that wheel under the rotor with

12   the lug nut side up, okay, so the concave side is down,

13   inner diameter is down.            The outside diameter -- I don't

14   know if I'm confusing you or not.

15       Q.     No, I understand.

16       A.     That side --

17       Q.     The hubcap side up.

18       A.     The hubcap side up.             Such that if there is a

19   failure of a mechanism that the brake rotor would then

20   contact the tire wheel assembly and serve as a safety.

21       Q.     How wide is the tire or I should say the wheel

22   when you have the hubcap side up for the BMW 3 series?

23   Have you ever measured it?

24       A.     No.     No.

25       Q.     What's your best estimate?

                                                                           Page 108

                      Veritext National Deposition & Litigation Services
                                        866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 17 of 45


1        A.     Correct.

2        Q.     Okay.    Now, going back to Klorczyk 14, which is

3    the Sears Roebuck charge that you indicated, on January

4    1, 2011, is that the date that Christian went to the

5    Waterford Sears to purchase the jack stands?

6        A.     Yes.

7        Q.     And is the $39.99 the purchase price for the

8    jack stands?

9        A.     It appears to be so.

10       Q.     Okay.    Now, did Christian go to the Waterford

11   Sears on January 1, 2011, on his own accord or was he

12   asked to go to Sears?

13       A.     I asked him to go.

14       Q.     And what was his assignment?                What was he

15   supposed to do on that --

16       A.     To go out and buy a similar to what I had

17   bought was the jack and jack stand kit, just go out and

18   by newer and better.         It's got to be newer and better,

19   ours are getting old.         Go out and do it.

20       Q.     Okay.    So he was supposed to go buy a new combo

21   kit like you had bought --

22       A.     Yes.

23       Q.     -- some time --

24       A.     Yes.

25       Q.     -- within a couple years of moving to

                                                                         Page 121

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 18 of 45


1        Q.     Do you have a contact -- any contact

2    information from him?

3        A.     You can request that and I can get it for you.

4        Q.     You don't recall as you sit here?

5        A.     No, I don't.

6        Q.     When did Christian start first working on cars?

7        A.     Probably his second Christmas when he started

8    taking things apart.         He would take -- he would take his

9    toys apart Christmas morning.              That's when he first

10   started working on cars.           He was very mechanically

11   inclined, and Lynne would get very frustrated with why

12   did you break your Christmas toys already.                    And it

13   was -- it was the curious mind and the business.

14                  But as far as getting beside me and working

15   on the cars outside, he would have to be in the range of

16   five to six years old, you know, where he would be

17   responsible and not be in my way and not do something

18   that was uncalled for.

19       Q.     Okay.

20       A.     He would have to be able to follow directions,

21   in other words.

22       Q.     Okay.    Other than working with you on cars was

23   there any other way that he learned about how to work on

24   cars?

25       A.     He worked with his friends, as well, on cars.

                                                                         Page 158

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 19 of 45


1    Primarily Jordan Ransom, they grew up together, who was

2    also trained in the same tradition as my father trained

3    me.        His father is not a car guy, so it wasn't a

4    passed-down thing.           Jordan has an El Camino he's

5    restoring -- he's been trying to restore.                       But some

6    restorations don't go too well.

7          Q.       Anything else other than friends for how he

8    learned how to work on cars, and working with you?

9          A.       Certainly the internet is a wealth of

10   information.           There is -- there are plenty of do it

11   yourselves You Tube.            There's plenty of do it yourself,

12   I mean, to work on a Porsche, to change oil in a

13   Porsche.        You can go to pelicanparts.com and they can

14   sell you anything you need and give you the directions

15   how to install, and you can do that for every vehicle

16   there is I'm certain.            Probably -- except for probably a

17   Bentley and a Ferrari.

18         Q.       Now, earlier you said you don't recall watching

19   Christian change the oil on a car; is that correct?

20         A.       I think that's correct.

21         Q.       Okay.     But you did show him how to change oil

22   on a car?

23         A.       He was with me -- he was by my side through

24   those -- through those years as I did everything with

25   the cars, the front brakes to exhaust systems, yes.

                                                                            Page 159

                       Veritext National Deposition & Litigation Services
                                         866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 20 of 45


1        Q.      But including oil changes as well, too?

2        A.      Oh, yes.

3        Q.      Okay.     How many times in your life do you think

4    you have changed the oil in a car, whether it's yours or

5    somebody else's?

6                   MR. ELLIOTT:        Whether the witness has?

7                   MR. FLYNN:       Him personally.

8        A.      A hundred.

9        Q.      Okay.     So you're probably pretty familiar with

10   the proper order of operations for changing motor oil?

11       A.      I would say so.

12       Q.      Okay.     Walk us through the order of operations.

13       A.      Well, depends on the vehicle.

14       Q.      Right.     How about the BMW?

15       A.      That's a good example.            On the BMW, well, first

16   of all, it should be warm, so it's viscous, not cold.

17   So when you drain it from the pan, you drain -- you get

18   the majority of the used oil out of the pan, okay?                      So

19   initially it would run for a while and be operating

20   temperature.        As you noticed, Christian had mechanics

21   work gloves on to protect him from the heat from the

22   engine and from anything he would touch underneath the

23   car.     That would be item number one, you don't change

24   cold oil.

25                  Depending on the location of the filter,

                                                                         Page 160

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 21 of 45


1    I -- I don't have the BMW in front of me.                    I'm not

2    exactly sure where that filter is located at.                       You

3    would -- you would elevate the car with the service

4    jack, as you call it.         No.     If you needed access under

5    the car, which he did, he would have loosened the lug

6    bolts on the appropriate front wheel where the drain

7    plug and oil filter was located at on the engine,

8    whether it was on the left side or the right side.                        So

9    he would have loosened them while they were -- while the

10   car was still on the ground, not being lifted by

11   anything.     Okay?

12                  Then he would lift the car appropriately

13   with the service jack, place the jack stand in place,

14   transfer the load to the jack stand, remove the service

15   jack, then go and take the lug bolts off.                    As you saw,

16   there were four of them in that tray.                  There are five,

17   there must have been one off the tray somewhere or

18   whenever I threw the jack under the car I threw it off.

19   I have no idea, but there are five that when I put the

20   car back together there were five.

21                  Take the wheel, put it underneath the rotor.

22   Proceed to drain the oil, loosen the oil drain plug,

23   drain it into an oil drain pan.               When that's complete

24   take the filter off, get a new filter, lubricate the

25   filter gasket with new, clean motor oil and put it on

                                                                         Page 161

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 22 of 45


1        Q.     -- you think that Sears doesn't understand the

2    instructions?

3        A.     It's not clear here, it doesn't provide a

4    formula.    It provides nothing except a lot of, in my

5    opinion, confusing information as to how to use these

6    jack stands.       I mean to use only -- even to go to using

7    only one pair per vehicle, once again how do you -- how

8    do you keep an entire vehicle off the ground if you can

9    only use one pair per vehicle?

10                  I see that done weekly at races.                     And I

11   knows Sears sponsored the Craftsman truck series for a

12   long period of time, I know they did that ten years, I

13   believe.    They no longer do it.

14       Q.     Okay.     Well, you can put, I guess that's Number

15   11, to the side.

16       A.     This is Number 5.

17       Q.     Thank you.      Number 5.        Excuse me.

18                  So going back to March 11, 2011, at the

19   start of the day you were in New York City; correct?

20       A.     I was.

21       Q.     You took the train back to Connecticut;

22   correct?

23       A.     I did.

24       Q.     Did you arrive around 3:00 p.m.?

25       A.     Yes, I believe the train was pretty punctual.

                                                                          Page 204

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 23 of 45


1    his voice mail.       I'm not positive of that.               I think I

2    got his voice mail.        And then I heard Lynne call me in a

3    loud voice downstairs, which I responded to.

4        Q.     When you reached Christian's voice mail, did

5    you leave a message?

6        A.     I don't remember if I even reached the voice

7    mail, but if I did I would have said Christian, call

8    home, we're worried about you.

9        Q.     And you said after Mrs. Klorczyk called your

10   name --

11       A.     Yeah.

12       Q.     -- you responded?

13       A.     Yes.

14       Q.     How did you respond?

15       A.     Well, I ran downstairs, and we jointly went to

16   the garage.       And I -- as Lynne testified yesterday, she

17   picked up the phone on the way.               I don't know if that

18   was the case or not.         I can't -- I can neither confirm

19   nor deny that.       And I don't know whether she was on the

20   house phone or on her cell phone.                I can't speak to that

21   one way or the other.         I have no idea.

22                  So I got -- got to the garage.                 First thing

23   that was obvious was the BMW was in the garage.                      The

24   halogen lights were on, my tripod stand and were low

25   enough to shine to show that the right front wheel was

                                                                         Page 207

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 24 of 45


1    off and I could see the right front of the car tilting

2    downward.     It was not touching the ground as I was later

3    to find out.     It was totally being supported by my son's

4    body, by his chest on the cross member and his face on

5    the transmission and the transfer case.                   Excuse me.

6        Q.      Take your time.

7        A.      I ran to the car, to the right front wheel

8    well, pulled the wheel and tire assembly out from

9    underneath the brake rotor, crawled underneath to see my

10   son's face crushed and this cross member on his rib

11   cage.    The right -- to the right front -- to the right

12   of me in the right front area of the BMW in front of the

13   wheel is the jack stand in question on its side with the

14   ratchet bar depressed.

15                  I then screamed at Lynne to call 911.                   She

16   said she already is.         I screamed at Christian to talk to

17   me, as I said earlier.          It's too emotional for me to say

18   that again.     But you know what I said, and I repeated

19   that over and over again during the procedure of trying

20   to rescue him.      And I looked for the service jack, and

21   it was laying parallel to the car by the right front

22   passenger door with the yellow stand -- the yellow

23   handle beside it.

24            I put the handle in the jack, threw the jack

25   under the car at an angle that was probably 45 degrees.

                                                                         Page 208

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 25 of 45


1    It wasn't at any specific jack point.                  It wasn't

2    anything that I looked for, it was nothing conscious

3    that I did to jack the car up.              And I jacked the car up

4    in the right front passenger foot well, and the jack --

5    it's a heavy duty rapid action jack, so it only took one

6    or two pumps to get it -- to get it up far enough that I

7    can see it was off Christian.

8                   I ran around to the front of the car,

9    grabbed the blue ski jacket from up in the bin, the wire

10   basket in front of the car in the front garage wall or

11   rear garage wall, whatever terminology you want to use.

12   I crawled under the car, righted the jack stand.                      The

13   ram was pointing to the garage door, the exterior garage

14   door towards the back of the car, I righted that and

15   just drove the ratchet up, the ratchet arm up until it

16   made contact.

17                  I went to Christian and I felt for his pulse

18   and his -- at his ankle.           And I'm not a medical

19   professional.     It's nothing I do for a living.                   And he

20   had heavy socks on that day.             He might have -- he might

21   have had even two pair of socks on that day, because he

22   had tennis shoes on working in the garage and it was

23   cold.    And as we ascertained yesterday, he wasn't using

24   a -- a heater of any sort.

25                  We covered him with the blue jacket,

                                                                         Page 209

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 26 of 45


1        Q.     Okay.

2        A.     I can't say for certain that I saw his feet

3    sticking out one way or the other from my traverse from

4    down the steps across a little bit of concrete to the

5    wheel well.     But I saw the car down the halogen lights

6    were on, both lights were on bright.                 Well, they're

7    bright.    And I saw that the rotor wasn't touching -- the

8    car was down and the rotor wasn't touching the wheel and

9    tire assembly.      And that's when I threw it to the side,

10   to my right.

11       Q.     So once you crossed the threshold of the garage

12   door by the stairs, non-stop motion towards the front of

13   the car?

14       A.     Absolutely.       Yes.

15       Q.     Get to the front of the car, and that's when

16   you notice Christian is under the car?

17       A.     When I get to the -- yes, when I get to the

18   front of the car and I look inside, I see Christian is

19   under the car.

20       Q.     And --

21       A.     Look inside the wheel well, not inside the

22   passenger compartment, but inside the wheel well, for

23   clarity's sake.

24       Q.     Thank you.      The wheel assembly with the rotors

25   and the brakes is not touching the wheel --

                                                                         Page 213

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 27 of 45


1        A.      No.
2        Q.      -- it's on the garage floor?
3        A.      No.
4        Q.      Was the wheel completely under the wheel
5    assembly?
6        A.      Under the rotor.
7        Q.      Under the rotor.            When I say wheel assembly, I
8    include the rotors, brake pads --
9        A.      Okay.     I don't.        I call it a caliper and a
10   rotor.
11       Q.      Okay.
12       A.      That's just a, you know, southern California
13   thing.
14       Q.      Potato and potato?
15       A.      Well, I'd love to live in La Jolla.
16       Q.      Me too.      I don't.        But...
17       A.      Go ahead and ask that question again.                       I'm
18   sorry, we got distracted.
19       Q.      Yep.    I was just waiting in case you needed a
20   moment.
21       A.      I'm okay.
22       Q.      Okay.     The wheel itself on the garage floor,
23   was it completely under the -- I've forgotten what you
24   called it already.
25       A.      The rotor.

                                                                         Page 214

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 28 of 45


1        A.      It's up.
2        Q.      A couple of pumps.
3        A.      It's up.
4        Q.      And it's up.
5        A.      It's up.
6        Q.      Okay.
7        A.      And it's off -- it's off Christian because I
8    looked to see and verify that it's off my son.
9        Q.      Okay.
10                   MR. ELLIOTT:          It's the car?            It is the car?
11                   THE WITNESS:          It is the car.            Well, the
12   cross member primarily is what I'm looking at.                          The
13   undercarriage of the car is off my son.
14                   MR. ELLIOTT:          Okay.
15       Q.      Okay.     Then you went to the front of the car,
16   grabbed the blue ski jack?
17       A.      Yes.
18       Q.      And you crawled under the car?
19       A.      I did.
20       Q.      Then you grabbed the jack stand?
21       A.      I did.
22       Q.      And right it?
23       A.      I did.
24       Q.      With the car elevated using the service jack?
25       A.      Yes, sir.

                                                                         Page 220

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 29 of 45


1        Q.     And then you take the ratchet bar, elevate it

2    with your hand until it touches some portion of the car?

3        A.     Yes.

4        Q.     What portion of the car was it touching?

5        A.     I have no idea.

6        Q.     Was it still in front of the right wheel well?

7        A.     Yes, because I worked with it off on my side.

8    I used both hands.        I was on my -- it was laying under

9    the car and I was -- yes.

10       Q.     Okay.    So this is while you're in the front of

11   the car?

12       A.     I'm in the front of the car.

13       Q.     Okay.    Can anyone see you from the driveway?

14       A.     Garage door is closed.

15       Q.     Okay.    So no one can see you from the driveway?

16       A.     The only person there was Lynne and my son.

17       Q.     Okay.

18       A.     And I'm still calling my son to verbally arouse

19   him.

20       Q.     Okay.

21       A.     He is non-response, he's not responding to my

22   calls.

23       Q.     Okay.    And then we covered the events that took

24   place under the car in pretty good detail earlier today?

25       A.     I hope so.

                                                                         Page 221

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 30 of 45


1    got up the courage to go back in and put the wheel on

2    the car and get the car out of the garage and clean up

3    and what have you.

4        Q.     Okay.

5        A.     It was -- it was then and -- and I can't tell

6    you if there were two new ones and one old one

7    underneath two old ones and one new one underneath.                      I

8    just can't tell you.         Because they did mix and match.

9    Whatever the police did, the police did.

10       Q.     Okay.

11       A.     Or the EMTs, I don't know.               But I believe the

12   EMTs used the wooden timbers from the picture you showed

13   my wife yesterday to shore the car up.

14       Q.     Now, going back to when you were in the garage.

15       A.     Okay.

16       Q.     And under the car.

17       A.     Okay.

18       Q.     Was Christian still on the creeper?

19       A.     Oh, yes.

20       Q.     Okay.    And the two wheels by the head, the head

21   pad, had been broken off?

22       A.     Well, I know that now.             I don't know if I knew

23   that then.

24       Q.     Okay.    Did you see a ratchet still attached to

25   the car?

                                                                         Page 232

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 31 of 45


1        A.     Yes.

2        Q.     Okay.      Was Christian holding onto the ratchet?

3        A.     He was.

4        Q.     With one hand or two hands?

5        A.     One hand.

6        Q.     Which hand?

7        A.     Right hand.

8        Q.     Okay.

9        A.     He was on his back, it was his right hand.

10       Q.     Okay.      Now, you were here yesterday and

11   Mrs. Klorczyk testified that she thought both hands were

12   on the ratchet?

13       A.     That's not what I saw.

14       Q.     Okay.

15       A.     I'm sworn to tell the truth and the whole truth

16   and nothing but the truth, and that's my truth.

17       Q.     Okay.      When you raised the car, other than the

18   sound of the service jack and other than any sounds the

19   car may have made as it was being lifted, did you hear

20   any other sound from underneath the car?

21       A.     No.

22       Q.     When you were under the car did you see

23   Christian take a breath?

24       A.     No.

25       Q.     Were his eyes open?

                                                                           Page 233

                      Veritext National Deposition & Litigation Services
                                        866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 32 of 45


1    floor jack and also placed under the passenger's side

2    compartment was one jack stand.                 Is that accurate?

3        A.     No.

4        Q.     What's inaccurate about it?

5        A.     It's not the passenger compartment.                        It was in

6    the front of the right front wheel well.                     It's not --

7    there wasn't a jack stand under the passenger's side

8    compartment.

9        Q.     Where was the saddle making contact with the

10   undercarriage of the car in front of the right well

11   wheel well?

12       A.     I'm not certain.

13       Q.     Okay.      Was it a frame part or was it --

14       A.     You would hope for a frame part as I -- you try

15   to target that.        I just threw it up, as much as I threw

16   the jack up.

17       Q.     Is there a frame part in front of the right

18   wheel well?

19       A.     Well, there's a sub-frame that runs, not in

20   front of, but in the engine compartment underneath the

21   engine compartment.

22       Q.     Okay.      So the jack stand was -- it wasn't in

23   front of the wheel well, it was --

24       A.     Right.      It was -- in board.

25       Q.     It was in next to the wheel well area?

                                                                            Page 242

                      Veritext National Deposition & Litigation Services
                                        866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 33 of 45


1        A.     Yes.

2        Q.     Okay.

3        A.     Yes.    That's what I was -- as I mentioned I was

4    hoping the Waterford police had photographed that to

5    satisfy my curiosity as to where I put it and they

6    didn't.    They instead moved everything around and left a

7    mess.

8        Q.     Okay.

9        A.     Evidence wise, if you will.

10                  MR. ELLIOTT:        Can I see that exhibit?

11       Q.     The next sentence is the vehicle also had the

12   front passenger side tire removed.                So that's consistent

13   with what you observed; correct?

14       A.     Yes.

15       Q.     Going down to the next line more than halfway

16   over, I then asked Christian's father, identified as

17   Frederick J. Klorczyk, to come outside of the garage and

18   speak with me.      Is that accurate?

19       A.     Someone took me out of the garage.                   I have no

20   idea if this is the person who did it or Kyle Chapman

21   or -- I have no clue.

22       Q.     Do you recall being asked to come outside?

23       A.     No, they -- no, I was told.               I wasn't asked.        I

24   was told I have to -- I have to be removed.

25       Q.     Couple lines down the very last word in the

                                                                         Page 243

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
     Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 34 of 45


1          A.   Yes.

2          Q.   And the purpose it served?

3          A.   Yes.     But it wasn't for repair work at all.                 It

4    was just when the car was -- it was just when the truck

5    was stopped they chocked the wheels.

6          Q.   Why did they chock the wheels?

7          A.   In case something failed.

8          Q.   So it wouldn't roll?

9          A.   In case the brake system failed.                  So it

10   wouldn't roll.

11         Q.   Then the next statement is emergency brake on?

12         A.   Yes.

13         Q.   Was the emergency brake on in your BMW?

14         A.   I testified to that, yes.

15         Q.   Okay.     How do you know it was?

16         A.   When I got into the car the emergency brake was

17   on.

18         Q.   It was lifted?

19         A.   It was.

20         Q.   Was the handle in the center console area?

21         A.   It is.

22         Q.   Okay.     And the car was in gear?

23         A.   It was.

24         Q.   What year was it in?

25         A.   It was either in reverse or first.

                                                                         Page 304

                    Veritext National Deposition & Litigation Services
                                      866 299-5127
       Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 35 of 45



                                                                 Page 348

 1                      UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
 2
        -----------------------------x
 3                                   :
        FREDERICK KLORCZYK, JR., as :
 4      Co-Administrator of the      :
        Estate of Christian R.       :
 5      Klorczyk, et al.,            :
                                     :
 6                Plaintiffs,        :               Civil Action No.
                                     :               3:13-cv-00257-JAM
 7           -vs-                    :
                                     :
 8      SEARS, ROEBUCK & CO., et al.,:
                                     :
 9                Defendants.        :
                                     :
10      -----------------------------x
11
12                       VOLUME II - PAGES 348-452
13
14
                         VIDEOTAPE DEPOSITION OF:
15                       FREDERICK KLORCZYK, JR.
16                       DATE: JULY 12, 2016
                         HELD AT: GORDON REES SCULLY MANSUKHANI,
17                       LLP, 95 GLASTONBURY BOULEVARD,
                         SUITE 206, GLASTONBURY, CONNECTICUT
18
19
20
21              Reporter:    JILL I. HUDON, RPR, LSR #00082
22
23
24
25      Job No. CS2332250

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4040
Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 36 of 45
Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 37 of 45
Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 38 of 45
Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 39 of 45
Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 40 of 45
       Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 41 of 45



                                                                  Page 388

 1      the car?
 2             A    Well, we could -- we could measure that,
 3      obviously, if we had all the stuff together here.
 4                  But the jack went in at a 45-degree angle,
 5      and the lift arm -- and there's a witness mark
 6      there -- the lift arm made its mark, that it was in
 7      the -- somewhere in the vicinity of the center of the
 8      passenger's side footwell, if that's clear to you.
 9             Q    Uh-huh.
10             A    Okay.    So it was in at a 45-, and I needed
11      that room because I needed that room.               I just threw --
12      I threw it in as haphazardly as I could.               I didn't
13      look for the frame.       I didn't look for anything.
14             Q    You weren't --
15             A    I just wanted that car off the kid.
16             Q    Yeah.    You weren't worried about damaging
17      the BMW --
18             A    I didn't give a damn.            It's a -- it's a
19      $100,000 car.      I could care less about it.
20             Q    After you jacked the car up, did you put a
21      jack stand under it?
22             A    No, sir.
23             Q    By that point in time, everything you've
24      told me you've done, had you seen the jack stand?
25             A    Yes.

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4040
       Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 42 of 45



                                                                 Page 389

 1             Q    And where was the jack stand?
 2             A    The right, front quarter of the car.
 3             Q    Was it in front of the wheel well?
 4             A    I could see it from the wheel well from
 5      my -- from my right eye is the best I can tell you.
 6             Q    Was it toward the center of the car?
 7             A    No.    It was toward -- outboard.
 8             Q    And by "outboard," you mean closer to the
 9      outside of the passenger's side fender of the car?
10             A    Yes.
11             Q    Okay.    And was the wheel -- excuse me.
12      Strike that.
13                  Was the jack stand standing up when you saw
14      it?
15             A    No, sir.
16             Q    How was it positioned?
17             A    The jack stand was facing the outer garage
18      door on its side.      The saddle of the ratchet arm was
19      towards that garage door.
20             Q    And the four-sided base of the jack stand
21      was then toward the front of the car, and when --
22             A    The pyramidical base was -- could you put
23      your picture up here, please?
24             Q    Sure.
25             A    The pyramidical base -- okay.           These were

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4040
       Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 43 of 45



                                                                 Page 390

 1      the four legs of the base.           It was back like this.         So
 2      the pyramidical -- the pyramid would be pointing out
 3      the garage door.
 4             Q    Okay.
 5             A    I think that clarifies it maybe just a
 6      little bit.
 7             Q    Yeah.    Now, it was somewhere here in this
 8      front quarter of the car?
 9             A    Yeah.
10             Q    Okay.    And if I'm understanding you -- and
11      Dave can object to me drawing on things -- when you
12      say the base -- if we transpose this under the car, it
13      would have been laying like this, with the base
14      pointing towards the garage door?
15             A    No.
16             Q    The other way around.
17             A    Yes.
18             Q    Okay.    I just want to be clear about that in
19      my head.
20                  So the --
21             A    I'm glad --
22             Q    -- lift --
23             A    -- you asked.
24             Q    -- the lift bar would have been on the side
25      of it pointing to the garage door, the outside garage

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4040
       Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 44 of 45



                                                                 Page 391

 1      door, the door --
 2             A     The lift bar -- well, the lift bar was down.
 3      The pyramidical base was -- was on its natural side.
 4                   I don't know which way Christian had the
 5      saddle.     All I know is when I went to put it back up,
 6      I just slammed it up into place somewhere.              I had
 7      to -- I had to right the jack stand with my left
 8      hand -- I'm under the car now.             Okay?
 9                   I've come around.         I'm under the car now.       I
10      upright the jack stand, and I throw the ratchet arm as
11      far up as I can to hit something solid, to know that I
12      have 1 percent of safety, because I didn't put it on
13      anything in particular.
14                   I did not look for a frame member.           I did
15      not look for a subframe member.              It just went up, and
16      that's where it stayed until I was taken from the
17      garage.
18             Q     And you -- you were under the car, coming in
19      from the front, when you turned it upright?
20             A     Yes.
21             Q     Okay.
22             A     I was crawling under the car at that time,
23      yes.
24             Q     Okay.
25             A     And I also put a jacket over my son as well

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4040
       Case 3:13-cv-00257-JAM Document 307-9 Filed 10/11/18 Page 45 of 45



                                                                 Page 398

 1             A    I did -- no.       In garage, yes.      Under the
 2      car, no.
 3             Q    Okay.
 4             A    I'm sorry.     I did not let you finish your
 5      question.
 6             Q    That's fine, Fred.          So let me ask my
 7      question first.
 8                  Did you observe any other jack stands under
 9      the vehicle?
10             A    No, sir.
11             Q    Did you see other jack stands in the garage?
12             A    Yes, sir.
13             Q    Okay.    And can you remember where they were?
14             A    Sure.
15             Q    Where were they?
16             A    They were lined up against the "third garage
17      bay," as I would call it, where all the -- the junk
18      was, but they were lined up very neatly.             The two old
19      ones -- there were, I believe, 3 1/2-ton and one
20      4-ton -- were just lined up very neatly side by side,
21      and Christian had taken the one and used it for the
22      car.
23             Q    When you grabbed the pump jack, the floor
24      jack --
25             A    Yes, sir.

                                 Veritext Legal Solutions
     800-567-8658                                                    973-410-4040
